Citation Nr: 1822676	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-38 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for radiculopathy of the right upper extremity, to include as secondary to service-connected degenerative disc disease of the cervical spine.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1982 to May 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2018, the Veteran, in Montgomery, Alabama, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed. 

The Veteran submitted a claim for numbness of the right arm.  As the Board determined herein that numbness of the right arm is due to cervical radiculopathy, the Board has broadened and recharacterized the claim as one for radiculopathy of the right upper extremity so as to include numbness and other associated symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (finding that what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  


FINDING OF FACT

The competent and probative evidence is at least in equipoise as to whether radiculopathy of the right upper extremity is proximately due to the Veteran's service-connected neck disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for radiculopathy of the right upper extremity have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2017).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that an award of service connection for radiculopathy of the right upper extremity is warranted.

A June 2012 MRI of the cervical spine revealed moderate broad based disc osteophyte complex and midline disc protrusion at C6-7 causing bilateral foraminal stenosis.  03/10/2015, STR-Medical, p. 48.  In a letter dated June 2012, the orthopedic surgeon who performed a cervical decompression to treat the Veteran's bilateral arm pain opined that the cervical spine disability affects both right and left cervical nerve roots, and therefore both arms.  The orthopedic surgeon explained that the bilateral nature of the arm involvement is consistent with changes noted on advanced spinal imaging studies and was definitively confirmed intra-operatively at the time of the medically necessary anterior cervical decompression and instrumented arthrodesis completed the week prior as a means of addressing the above symptoms.  He further stated that his opinion is well-represented in imaging studies as well as notes and reports from himself and the Veteran's interventional pain specialist.  06/22/2012, Third Party Correspondence.  A January 2016 x-ray of the cervical spine also demonstrates cervical radiculopathy of the bilateral upper extremities.  05/04/2016, Medical-Non-Government.  

The Board acknowledges an April 2011 peripheral nerves VA examination and May 2013 neck VA examination in which the authors interpreted March 2011 and June 2012 imaging studies, respectively, and concluded that right arm symptoms are not due to cervical radiculopathy.  04/09/2011, VA Examination; 04/14/2016, CAPRI.  However, the Board assigns more probative weight to the interpretation of the treating orthopedic surgeon who performed the cervical decompression to treat the right arm symptoms than to the interpretations of the April 2011 and May 2013 VA examiners, who are a family nurse practitioner and an ambulatory care nurse practitioner, respectively.  The Board further notes that the VA examiners did not provide an alternative etiology for the symptoms of right arm pain, numbness, and tingling.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether radiculopathy of the right arm was caused by the Veteran's service-connected cervical spine disability.  See 38 C.F.R. § 3.310.


ORDER

Service connection for radiculopathy of the right upper extremity is granted.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


